DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS filed on
03/09/2021 failed to provide foreign documents 4 and 5 nor were they present in
parent US Patent Application Serial Numbers 16/566,477 and 15/560,111, thus, they were lined through and not considered.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“circuitry configured to ...” in claim 1.
In light of specification the claimed "circuitry configured to ..." is a nonce word corresponding to Applicant's written description's specification's described computer 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,948,977. Although the claims at issue claim 1 is broader then patented claim 1.  Refer to the below side by side comparison.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,452,128.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is broader then patented claim 1.  Refer to the following side by side comparison.
The following table compares claim 1 filed on 02/05/2021 with claim 1 of each of parent US Patents 10,948,977 and 10,452,128.
This application.

1. An information processing apparatus including: 

circuitry configured to 

acquire information indicating a spatial relationship between a real object and a virtual object, and 



















wherein a characteristic of the user feedback is changed when the spatial relationship between the real object and the virtual object changes.  





1. A display control apparatus, comprising: 



a sensor configured to acquire positional information of a hand of a user of a head-mounted display; and 

a processor configured to: set a virtual light source corresponding to a gaze direction of the user; 

control the head-mounted display to display a virtual object over a view of a real world; and 




























1. An information processing apparatus, comprising: 


a sensor configured to acquire positional information of a real object in front of a user of a head-mounted display, the real object being operated by the user in a real space; and a control unit configured to: 

access a program that is recorded in a memory for the head-mounted display; control, based on the accessed program, the head-mounted display to display a first virtual object over a view of a real world; 

acquire the positional information from the sensor; 



control the head-mounted display to display a second virtual object over the first virtual object based on the spatial relationship, wherein a position of the second virtual object corresponds to a position of the real object; and 

control the head-mounted display to change display of the second virtual object when the spatial relationship between the real object and the first virtual object changes.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., US Patent Application Publication No. 2014/0354602, hereinafter He.  Pending claim 1 is the same claim examined in priority PCT/JP2016/000871.  This rejection is based upon the priority PCT’s written opinion’s prior art rejection of claim 1.  A detailed analysis of claim 1 follows.
Claim 1:
1. An information processing apparatus (He:  FIGs. 1, 51-59, 69A, and 69B; paragraphs [0209]-[0218], [0241], and [0243].) including: 
circuitry configured to (He:  FIG. 1; computer 104;  and paragraphs [0083] and [0084].)
acquire information indicating a spatial relationship between a real object and a virtual object (He:  spatial relationship between a real object such as finger and a virtual object such as virtual touch surface, refer to FIGs. 33A, 33B, 53 and 56 and paragraphs [0063], [0066], [0179], [0210], [0212], [0214], and [0216], or spatial relationship between a real object such as finger and virtual 3D object, refer to FIGs. 54 and 57 and paragraphs [0067], [0213], [0214], and [0216].), and 
initiate generation of a user feedback based on the acquired information (He:  shadow corresponding to finger, transparency of shadow or indicator corresponding to finger, offset of shadow, refer to FIGs. 68A, 68B, 69A, and 69B and paragraphs [0233], [0240]-[0246], [0248], and [0249].), 
the user feedback being displayed to be augmented to a generated image obtained based on capturing by an imaging device, or augmented to a perceived view of the real world (He:  shadow corresponding to finger, transparency of shadow or 
wherein a characteristic of the user feedback is changed when the spatial relationship between the real object and the virtual object changes (He:  shadow corresponding to finger, transparency of shadow or indicator corresponding to finger, and offset of shadow, all of which has characteristics defined as a function of spatial relationship between the real object and the virtual object, refer to claims 4, 6, and 7 and FIGs. 68A, 68B, 69A, and 69B and paragraphs [0079] and [0241].).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al., US Patent Application Publication No. 2013/0147793, hereinafter Jeon.  A detailed analysis of claim 1 follows.
Claim 1:
1. An information processing apparatus (Jeon:  FIGs. 1, 6, 8, 9A, and 9B and paragraphs [0072], [0171], [0188], [0193], and [0197].) including: 
circuitry configured to (Jeon: FIG. 1, controller 180, paragraph [0169], [0171], [0175], [0176], and [0193].)
acquire information indicating a spatial relationship between a real object and a virtual object (Jeon:  FIGs. 6-9B, paragraph [0169]-[0171] and [0177]-[0183].), and 
initiate generation of a user feedback based on the acquired information, the user feedback being displayed to be augmented to a generated image obtained based on capturing by an imaging device, or augmented to a perceived view of the real world, wherein a characteristic of the user feedback is changed when the spatial relationship 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613